Exhibit 99.1 Pharmacyclics, Inc. Rights Offering Oversubscribed SUNNYVALE, Calif., Aug. 5 Pharmacyclics, Inc. (Nasdaq: PCYC) announced today the preliminary results of its rights offering to purchase up to 22,500,000 shares of the Company's common stock at a subscription price of $1.28 per share, which expired as of 5:00 p.m., EDT, on July 31, 2009. The Company increased the offering size on July 29, 2009 by 3,750,000 shares, from up to 18,750,000 shares to up to 22,500,000 shares. The subscription agent has informed the Company that based on a preliminary tabulation, as of the close of the offering the Company had received valid subscriptions from approximately 375 participants for the purchase of in excess of the 22,500,000 shares offered. The total gross proceeds anticipated to be received is $28,800,000. Of the total shares subscribed for, 70,911 shares were subscribed for pursuant to notice of guaranteed delivery, which the Company expects to have completed on or before August 5, 2009. Participants in the offering include Federated Kaufmann Funds, Perceptive Advisors LLC, Quogue Capital LLC, Special Situations Life Sciences Fund and Suttonbrook Capital Management, among other institutional investors. The offering was oversubscribed and the proration of available over-subscription shares will be made in accordance with the procedures described in the Prospectus. Any excess payment to be refunded by us to a participating rights holder will be mailed by the subscription agent as promptly as practicable. The Company sold 22,500,000 shares of its common stock in this Offering. This will increase the number of total outstanding shares in the company to approximately 50,000,000 shares. Computershare, the subscription agent, will issue the shares purchased in this Rights Offering as soon as practicable. "We are delighted with the results of our recent rights offering," said Bob Duggan, Chairman and Chief Executive Officer of Pharmacyclics. "The rights offering offered our stockholders an opportunity to participate in the future of this Company, which is developing what we believe are differentiated products in the areas of oncology and autoimmune diseases. With the announcement of today's offering, we have the capital to drive our programs forward, particularly PCI 32765, our novel BTK Inhibitor, and PCI 24783, our Factor VIIa Inhibitor, to several inflection points. We are committed to driving shareholder value and look forward to updating you on our progress as we continue to produce important clinical results in the future." Subscription rights that were not exercised by July 31, 2009 have expired. About
